Supreme Count
OF
Nevapa

GLERK’S ORDER

TRB

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JOSHUA RYAN LITTLE BEAR KING, No. 84646
Appellant, -_
vs. FILED
CHERYL MARIE KING,
Respondent. MAY 20 2022

 

ELIZABETH A. BROWN

CLERK SUPREME COURT
oy Paty,
DEPUTY CLERK

Appellant's pro se motion for a voluntary dismissal of this
appeal is granted. This appeal is dismissed. NRAP 42(b).
It is so ORDERED.

ORDER DISMISSING APPEAL

CLERK OF THE SUPREME COURT

PEL
BY:

 

ce: Hon. Bryce C. Duckworth, District Judge, Family Court Division
Joshua Ryan Little Bear King
Cheryl Marie King
Eighth District Court Clerk

#2 - 1903S